DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.

Information Disclosure Statement
The IDS filed 3/19/21 has been considered.
 
Response to Amendment
	1. The amendment filed 4/7/21 has been entered.
	2. The amendment is sufficient to overcome the 35 USC 103(a) rejections of claims 1-30. The previous rejection has been withdrawn.
	3. The amendment is sufficient to overcome the 35 USC 112(b) rejections of claims 26. The previous rejection has been withdrawn.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,719,558, in view of Merza United States Patent Application Publication 2013/0326620. See table and corresponding rejection below.
16750256
10719558
Obviousness reasoning/notes
1. A computer-implemented method comprising: causing display of a textual representation of first raw machine data associated with a first event of a set of events; 
1. A computer-implemented method comprising: displaying, in a graphical interface, one or more events in a table format that includes one or more rows and each of the one or more rows includes one or more cells, wherein each of the one or more rows corresponds to one of the one or more events and at least one of the one or more cells of each row displays raw data that is associated with a corresponding event of the one or more events; 
Within the ‘558 patent raw data is contained within a table format and each row corresponds to an event with corresponding raw data. Therefore, the ‘558 patent discloses at least ‘a first raw machine data’ as described by the present application within raw data.

However, the ‘558 patent does not disclose that the raw data is textual data.
receiving a first user selection of a portion of the displayed textual representation of the 

The ‘558 patent does not disclose “receiving” a first selection.  However, the next 
second field label-value pair;
based on a first user selection of first one or more values included in a portion of the raw data  that is displayed in a particular cell of a particular row corresponding to a particular event of one or more events, automatically determining an extraction rule that includes instructions to  extract a field label-value pair from the portion the raw data,  wherein the field label-value pair includes a particular value of the selected first one or more values and a particular field label that indicates a location in the particular event that contains the particular value and the instructions of the 


In addition, examiner would like to point out that the extraction rule within the present application is directed towards a second raw machine data.  The ‘558 patent applies the determined extraction rule to additional portions of raw data associated with additional events, representing at least a second raw machine data.
causing display of an option corresponding to the generated extraction rule;
causing display of an option corresponding to the determined extraction rule in the graphical interface;
This is an obvious variance of the limitation.
and based on a second user selection of the option, causing display of the second field label-value pair that was extracted from the second raw machine data by applying the extraction rule
and based on a second user selection of the option in the graphical interface, causing display of second one or more values of one or more additional field label- value pairs, wherein the one or more additional field label-value pairs are extracted from additional portions of text of the raw data that are associated with additional events of the one or 

2. The computer implemented method of claim 1, wherein the set of events are displayed in a table format, and the first selection is of a cell in the table format, the cell comprising the portion of the displayed first raw machine data.

Shown in independent claim 1 of ‘558 patent, “one or more events in a table format that includes one or more rows and each of the one or more rows includes one or more cells.”
3. The computer implemented method of claim 1, wherein the set of events are displayed in the table format, and the first selection is of a column in the table format, the column comprising the portion of the displayed first raw machine data.
3. The computer implemented method of claim 1, wherein the one or more events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the first one or more values.
This is an obvious variance of the limitation.
4. The computer implemented method of claim 1, wherein the generating of the extraction rule is based on determining the field label and a value of the 


5. The computer implemented method of claim 1, further comprising: based on the second user selection of the option, causing the second field label-value pair to be assigned to a field associated with the set of events.
6. The computer implemented method of claim 1, further comprising: further based on the second user selection of the option in the graphical interface, causing the second one or more values to be assigned to a field of the one or more events.
This is an obvious variance of the limitation.
6. The computer implemented method of claim 1, wherein the first user selection and the 

Shown in independent claim 1 of ‘558 patent.
7. The computer implemented method of claim 1, further comprising:  Page 82 of 87Non-Provisional Patent ApplicationSPO115.02US.C1/332118 causing the extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to the second event to extract the second field label-value pair from the second raw machine data based on the second user selection of the option.
7. (Currently Amended) The computer implemented method of claim 1, further comprising: based on the first user selection of the first one or more values, causing the determined extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to a set of events.
This is an obvious variance of the limitation.
8. The computer implemented method of claim 1, wherein the extraction rule comprises a regular expression.
8. The computer implemented method of claim 1, wherein the determined extraction rule comprises a regular expression.
This is an obvious variance of the limitation.
9. The computer implemented method of claim 1, wherein the extraction rule defines a field comprising the first field label-value pair and the second field label-value pair.

Shown in independent claim 1 of ‘558 patent.

9. The computer implemented method of claim 1, wherein the automatically determining the extraction rule comprises detecting a first text portion of the portion of the raw data as being separated by the one or more demarcating characters from a second text portion of the portion of the raw data.

This is an obvious variance of the limitation.
11. The computer implemented method of claim 1, wherein the portion is of a displayed textual representation of the first raw machine data.

Shown in independent claim 1 of ‘558 patent.
12. The computer implemented method of claim 1, wherein the second field label-value pair is extracted from the second raw machine data using the extraction rule as part of a command that is based on the 


13. The computer implemented method of claim 1, comprising applying a late binding schema to the set of events using a plurality of extraction rules that 


14. The computer implemented method of claim 1, wherein the extraction rule defines a pattern for identification and extraction of the field label represented in the second raw machine data and a corresponding value represented in the second raw machine data.
14. The computer implemented method of claim 1, wherein the determined extraction rule comprises instructions define identification and extraction of a field label represented in the raw data and a corresponding value represented in the raw data.
This is an obvious variance of the limitation.
15. The computer implemented method of claim 1, wherein the display of the second field label-value pair extracted from the second raw machine data is with one or more additional events in a table format.
15. The computer implemented method of claim 1, wherein the causing display of the second the second one or more values of the one or more additional field label-value pairs extracted from the one or more additional events using the extraction rule causes the second one or more values to be displayed with the 




The ‘558 patent does not disclose:
the raw data is textual data;
 “receiving” a first selection and generating, instead of determining, an extraction rule.  
However, Merza discloses:
the raw data is textual data (Merza, para [0048], values such as a timestamp or URL string interpreted as being represented in an alphanumeric manner); 
 receiving a first user input on raw data (Merza, para [0111], input received) and 
generating an extraction rule (Merza, para [0112], establishes rule based on received input, establishing interpreted as generating).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).
Claims 16-21 recite the same limitations as claims 1-6 in a system form. Therefore, claims 16-21 correlate to the above rejections.
Claims 22-30 recite the same limitations as claims 1-8, and 10 in a computer storage media form. Therefore, claims 22-25, and 27-30 correlate to the above rejections.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites the steps of displaying data, receiving a user selection of a portion of the data, based on the user selection of the portion of data and generating a rule to analyze the data. After the rule is generated, options corresponding to the rule are displayed and select. Based on the inputs and analysis of the data, certain results of the data are displayed. 
The limitations recited covers performance of the limitation in the mind and by use of pen and paper but for the recitation of generic computer components. A user could use a pen and paper to draw and display raw data. The user selection and generating a rule based on the selection can be done in the mind. In addition, displaying options related to a rule could be done in the mind and by use of pen and paper. Lastly, displaying certain results based on the analysis of the rule and options can be done in the mind with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (or with the aid of pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Examiner would like to additionally point out that the claim is similar to, "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, the additional limitations of ‘displaying the data in a table format’ and ‘selecting a cell’ are interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 3, the additional limitations of ‘displaying the data in a table format’ and ‘selecting a column’ are interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere 
Regarding claim 4, the additional limitation of an additional description of the rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 5, the additional limitation of an assigning a field-label value pair to a field is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 6, the additional limitation of the two selections done in the same graphical interface is interpreted to be covered as performance of the limitation by a human using pen and paper. The pen and paper could be considered as graphical interface. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 8, the additional limitation of an additional description of the rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception 
Regarding claim 9, the additional limitation of an additional description of the rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 10, the additional limitation of an additional description of the generation of the extraction rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 11, the additional limitation, which is the same as the last limitation in claim 1 but reworded (see 112(d) rejection below), is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 12, the additional limitation of an additional description of the application of the extraction rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere 
Regarding claim 13, the additional limitation of an additional description of the application of the extraction rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 14, the additional limitation of an additional description of the extraction rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 15, the additional limitation of the data in a table format is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 16, the claim recites the steps of displaying data, receiving a user selection of a portion of the data, based on the user selection of the portion of data and generating a rule to analyze the data. After the rule is generated, options corresponding to the rule are displayed and select. Based on the inputs and analysis of the data, certain results of the data are displayed. 
Accordingly, the claim recites an abstract idea. Examiner would like to additionally point out that the claim is similar to, "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “processor” to perform the steps recited. The processor in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Regarding claim 17, the additional limitations of ‘displaying the data in a table format’ and ‘selecting a cell’ are interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 18, the additional limitations of ‘displaying the data in a table format’ and ‘selecting a column’ are interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 19, the additional limitation of an additional description of the rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 20, the additional limitation of an assigning a field-label value pair to a field is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an 
Regarding claim 21, the additional limitation of the two selections done in the same graphical interface is interpreted to be covered as performance of the limitation by a human using pen and paper. The pen and paper could be considered as graphical interface. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 22, the claim recites the steps of displaying data, receiving a user selection of a portion of the data, based on the user selection of the portion of data and generating a rule to analyze the data. After the rule is generated, options corresponding to the rule are displayed and select. Based on the inputs and analysis of the data, certain results of the data are displayed. 
The limitations recited covers performance of the limitation in the mind and by use of pen and paper but for the recitation of generic computer components. A user could use a pen and paper to draw and display raw data. The user selection and generating a rule based on the selection can be done in the mind. In addition, displaying options related to a rule could be done in the mind and by use of pen and paper. Lastly, displaying certain results based on the analysis of the rule and options can be done in the mind with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (or with the aid of pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Examiner would like to additionally point out that the claim is similar to, "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “computing device” to perform the steps recited. The computing device in the steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 23, the additional limitations of ‘displaying the data in a table format’ and ‘selecting a cell’ are interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 24, the additional limitations of ‘displaying the data in a table format’ and ‘selecting a column’ are interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical 
Regarding claim 25, the additional limitation of an additional description of the rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 26, the additional limitation of an additional description of the generation of the extraction rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 27, the additional limitation of an assigning a field-label value pair to a field is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 28, the additional limitation of the two selections done in the same graphical interface is interpreted to be covered as performance of the limitation by a human using pen and paper. The pen and paper could be considered as graphical interface. The additional elements do not integrate 
Regarding claim 29, the additional limitation of an additional description of the rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 30, the additional limitation of an additional description of the generation of the extraction rule is interpreted to be covered as performance of the limitation in the mind or by a human using pen and paper. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the same limitation as the last limitation of claim 1, for which it depends.  “Performing the applying” and “applying” are interpreted as the same verb. “based on a second user selection of the option, causing” is interpreted as the same limitation as “in response to”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2007/0078872 in view of Merza United States Patent Application Publication 2013/0326620.
Regarding claim 1, Cohen discloses a computer-implemented method comprising: 
causing display of a textual representation of first raw machine data associated with a first event of a set of events (Cohen, para [0040], unstructured data in a column of a spreadsheet displayed includes at least a first textual representation and second textual representation); 
at least a portion of a first field label-value pair’ represents corresponding);
based on the first user selection and using the text portion, generating an extraction rule that when applied extracts, from second raw machine data, a second field label-value pair corresponding to the first field label-value pair and associated with the second event, wherein the extraction rule uses a location in the second raw machine data of a field label of the first field label-value pair to identify, within the second raw machine data, a value of the second field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination); Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data. Parsing includes parsing positional information representing ‘using a location’); 
causing display of an option corresponding to the generated extraction rule (Cohen, page 4, paragraph [0044], with reference to figure 4, pop up window with options to parse and split text); 
and based on a second user selection of the option, causing display of the second field label-value pair extracted from the second raw machine data by applying the extraction rule (Cohens, page 4, paragraph [0044], uses parse data command to split text into substrings for multiple cells based on parsing information).
Cohens does not disclose:
raw machine data associated with a first event of a set of events;
However, Merza discloses:
raw machine data associated with events (Merza, para [0041], data with identified events in the data)


Regarding claim 2, Cohens in view of Merza discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the set of events are displayed in a table format, and the first user selection is of a cell in the table format, the cell comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], with reference to figure 4, spreadsheet with cell selection).

Regarding claim 3, Cohens in view of Merza discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the set of events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0043], allows user to select column).

Regarding claim 4, Cohens in view of Merza discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the generating of the extraction rule is based on determining a particular the field label and a particular value of the first field label-value pair from a portion of text included in subpart of the text portion of the displayed textual representation of the first 

Regarding claim 5, Cohens in view of Merza discloses the computer implemented method of claim 1. Cohens additionally discloses further comprising: based on the second user selection of the option, causing the second field label-value pair to be assigned to a field (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).
Cohen does not disclose the field is associated with a set of events.
Merza discloses a field is associated with a set of events (Merza, para [0041], data with identified events in the data; Merza, para [0111], field value pairs)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 6, Cohens in view of Merza discloses the computer implemented method of claim 1. Cohens additionally discloses wherein the first user selection and the second user selection are in a same graphical interface (Cohens, para [0044], shown within same spreadsheet application).

Regarding claim 8, Cohens in view of Merza discloses the method of claim 1.  Cohens additionally discloses wherein the extraction rule comprises a regular expression (Cohens, paragraph [0040], patterns used in parsing data are formed from regular expressions).

Merza Regarding claim 9, Cohens in view of Merza discloses the method of claim 1.  Merza additionally discloses wherein the extraction rule defines a field comprising the first field label-value pair and the second field label-value pair (Merza, para [0111-113], applies extraction rule to multiple events, extraction rule defines field-value pairs).

Regarding claim 10, Cohens in view of Merza discloses the method of claim 1.  Cohens additionally discloses wherein the generating the extraction rule comprises determining a first text portion of the displayed textual representation of the first raw machine data is separated from a second text portion of the displayed textual representation of the first raw machine data by one or more demarcating characters (Cohens, page 4, paragraph [0044], uses delimiters to split text; Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data.).

Regarding claim 11, Cohens in view of Merza discloses the method of claim 1. Cohens additionally discloses further comprising performing the applying of the extraction rule in response to the second user selection of the option (Cohens, para [0044], see claim 1 and 112(d) rejection).

Regarding claim 12, Cohens in view of Merza discloses the method of claim 1. Cohens additionally discloses wherein the second field label-value pair is extracted from the second raw machine data using the extraction rule as part of a command that is based on the second user selection of the option, and the command automatically extracts all field label-value pairs that match the extraction rule in a plurality of events (Cohens, page 4, paragraph [0044], uses split text command to split text into substrings for multiple cells, wherein each cell is a piece of raw data).
Cohen does not disclose the cell data is event data.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 13, Cohen in view of Merza discloses the computer implemented method of claim 1.  Merza additionally discloses comprising applying a late binding schema to the set of events using a plurality of extraction rules that comprise the extraction rule based on the second user selection of the option (Merza, para [0067], late binding schema used).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of an extraction rule to include the application of a late binding schema based on Merza.  The motivation for doing so would have been allowing data to be structured only when a query is presented, instead of at the time of storing the event data (Merza, para [0067]).

Regarding claim 14, Cohens in view of Merza discloses the method of claim 1. Cohens additionally discloses wherein the extraction rule defines a pattern for identification and extraction of [[a]] the field label represented in the second raw machine data and a corresponding value represented in the second raw machine data (Cohens, paragraph [0040], patterns used in parsing data are formed 

Regarding claim 15, Cohens in view of Merza discloses the method of claim 1. Cohens additionally discloses wherein the display of the second field label-value pair extracted from the second raw machine data in a table format (Cohens, page 4, paragraph [0043], with regards to figure 3, allows user to select column with second field-label value pair and outputs it in column form).
Cohens does not disclose is with one or more additional events in a table format.
Merza discloses a second raw machine data with one or more additional events in a table format (Merza, para [0111], rules are applied to multiple events).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 16, Cohens discloses a system comprising:
one or more data processors; and
one or more computer-readable storage media containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including:
causing display of a textual representation of first raw machine data associated with a first event of a set of events (Cohen, para [0040], unstructured data in a column of a spreadsheet displayed includes at least a first textual representation and second textual representation); 
at least a portion of a first field label-value pair’ represents corresponding);
based on the first user selection and using the text portion, generating an extraction rule that when applied extracts, from second raw machine data, a second field label-value pair corresponding to the first field label-value pair and associated with the second event, wherein the extraction rule uses a location in the second raw machine data of a field label of the first field label-value pair to identify, within the second raw machine data, a value of the second field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination); Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data. Parsing includes parsing positional information representing ‘using a location’); 
causing display of an option corresponding to the generated extraction rule (Cohen, page 4, paragraph [0044], with reference to figure 4, pop up window with options to parse and split text); 
and based on a second user selection of the option, causing display of the second field label-value pair extracted from the second raw machine data by applying the extraction rule (Cohens, page 4, paragraph [0044], uses parse data command to split text into substrings for multiple cells based on parsing information).
Cohens does not disclose:
raw machine data associated with a first event of a set of events;
However, Merza discloses:
raw machine data associated with events (Merza, para [0041], data with identified events in the data)

	
Regarding claim 17, Cohens in view of Merza discloses the system of claim 16. Cohens additionally discloses wherein the set of events are displayed in a table format, and the first user selection is of a cell in the table format, the cell comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], with reference to figure 4, spreadsheet with cell selection).

Regarding claim 18, Cohens in view of Merza discloses the system of claim 16. Cohens additionally discloses wherein the set of events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0043], allows user to select column).

Regarding claim 19, Cohens in view of Merza discloses the system of claim 16. Cohens additionally discloses wherein the generating of the extraction rule is based on determining the field label and a value of the first field label-value pair from a subpart of the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).

Regarding claim 20, Cohens in view of Merza discloses the system of claim 16. Cohens additionally discloses wherein the operations further comprise: based on the second selection of the option, causing the second field label-value pair to be assigned to a field (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).
Cohen does not disclose the field is associated with a set of events.
Merza discloses a field is associated with a set of events (Merza, para [0041], data with identified events in the data; Merza, para [0111], field value pairs)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 21, Cohens in view of Merza discloses the system of claim 16. Cohens additionally discloses wherein the first selection and the second selection are in a same graphical interface (Cohens, para [0044], shown within same spreadsheet application).

Regarding claim 22, Cohens discloses one or more non-transitory computer-storage media storing computer-useable instructions that, when executed by a computing device, perform a method, the method comprising:

receiving a first user selection of a text portion of the displayed textual representation of the first raw machine data, the text portion corresponding to at least a portion of a first field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination). Inclusive of ‘at least a portion of a first field label-value pair’ represents corresponding);
based on the first user selection and using the text portion, generating an extraction rule that when applied extracts, from second raw machine data, a second field label-value pair corresponding to the first field label-value pair and associated with the second event, wherein the extraction rule uses a location in the second raw machine data of a field label of the first field label-value pair to identify, within the second raw machine data, a value of the second field label-value pair (Cohen, page 4, paragraph [0044], with reference to figure 4, user selects populated cells (source) and unpopulated cells (destination); Cohen, pages 4-5, paragraph [0046], determines pattern from unstructured data. Parsing includes parsing positional information representing ‘using a location’); 
causing display of an option corresponding to the generated extraction rule (Cohen, page 4, paragraph [0044], with reference to figure 4, pop up window with options to parse and split text); 
and based on a second user selection of the option, causing display of the second field label-value pair extracted from the second raw machine data by applying the extraction rule (Cohens, page 4, paragraph [0044], uses parse data command to split text into substrings for multiple cells based on parsing information).
Cohens does not disclose:
raw machine data associated with a first event of a set of events;

raw machine data associated with events (Merza, para [0041], data with identified events in the data)
 Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 23, Cohen in view of Merza discloses the one or more computer-storage media of claim 22. Cohen additionally discloses wherein the set of events are displayed in a table format, and the first user selection is of a cell in the table format, the cell comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0044], with reference to figure 4, spreadsheet with cell selection).

Regarding claim 24, Cohen in view of Merza discloses the one or more computer-storage media of claim 22. Cohen additionally discloses wherein the set of events are displayed in the table format, and the first user selection is of a column in the table format, the column comprising the text portion of the displayed textual representation of the first raw machine data (Cohens, page 4, paragraph [0043], allows user to select column).

Regarding claim 25, Cohen in view of Merza discloses the one or more computer-storage media of claim 22. Cohens additionally discloses wherein the generating of the extraction rule is based on 

Regarding claim 26, Cohen in view of Merza discloses the one or more computer storage media of claim 22. Merza additionally discloses wherein the generating the extraction rule is from the text portion of the displayed textual representation of the first raw machine data based on the first user selection (Merza, para [0112], computer establishes rule based on received input, establishing interpreted as generating. Rule applied to other events; Merza, para [0111], rules are applied to multiple events).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the determination of an extraction rule to include the generation of the rule based on Merza.  The motivation for doing so would have been generating objects that identify outlier metric values that may be indicative of a security issue, and allowing users to dynamically investigate the number and detail of events corresponding to particular values of interest (Merza, para [0002]).

Regarding claim 27, Cohen in view of Merza discloses the one or more computer storage media of claim 22. Cohens additionally discloses further comprising: based on the second selection of the option, causing the second field label-value pair to be assigned to a field (Cohens, page 4, paragraph [0044], split text command allows for a row to be divided into multiple rows based on a delimiter).
Cohen does not disclose the field is associated with a set of events.
Merza discloses a field is associated with a set of events (Merza, para [0041], data with identified events in the data; Merza, para [0111], field value pairs)


Regarding claim 27, Cohen in view of Merza discloses the one or more computer storage media of claim 22. Merza additionally discloses wherein the first selection and the second selection are in a same graphical interface (Cohens, para [0044], shown within same spreadsheet application).

Regarding claim 29, Cohen in view of Merza discloses the one or more computer storage media of claim 22. Cohens additionally discloses wherein the determined extraction rule comprises a regular expression (Cohens, paragraph [0040], patterns used in parsing data are formed from regular expressions).

Regarding claim 30, Cohen in view of Merza discloses the one or more computer storage media of claim 22. Cohens additionally discloses wherein the generating the extraction rule comprises determining a first text portion of the displayed textual representation of the first raw machine data is separated from a second text portion of the displayed textual representation of the first raw machine data by one or more demarcating characters (Cohens, page 4, paragraph [0044], uses delimiters to split text). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen United States Patent Application Publication US 2007/0078872, in view of Merza United States Patent Application Publication 2013/0326620, in further view of Yuknewicz et al (hereinafter "Yuknewicz”) United States Patent Application Publication US 2005/0172261.
Regarding claim 7, Cohen in view of Merza discloses the computer implemented method of claim 1.  Cohen in view of Merza does not disclose further comprising:   causing the extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to the second event to extract the second field label-value pair from the second raw machine data based on the second selection of the option.
Yuknewicz discloses further comprising:   causing the extraction rule to be saved to a configuration file for a future field extraction that is used to apply a late binding schema to the second event to extract the second field label-value pair from the second raw machine data based on the second selection of the option (Yuknewicz, page 4, paragraph [0049], late binding, where the user creates the UI first, display control objects are positioned and looking as desired, and then the user simply associates the data fields with the corresponding UI controls, and the tool binds the control to the data entity on the fly, such that the control-data associations are performed after the fact).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the selection and extraction rule of Cohen in view of Merza to include saving the settings in a configuration file.  The motivation for doing so would have been saving setting for an improved development framework (Yuknewicz, page 1, paragraphs [0002-3]).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178